IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

 STATE OF WASHINGTON,
                                               )   No. 69919-9-1
                      Appellant,
                                                                                   es>     —-5 c


               v.                              i   UNPUBLISHED OPINION

ASHLEY E. BYRNE,                                                                    —        .322 P.3d

1238 (2014), we held in State v. Buckingham, No. 69853-2, 2014 WL 1600587 (Wash.

Ct. App. Apr. 21, 2014) that the superior court erred in granting Buckingham's motion to

suppress and dismissing the charge against him. For the reasons set forth in

Buckingham, the superior court's decisions suppressing evidence and dismissing the

charge against Byrne are reversed and remanded for further proceedings.

       Reversed and remanded.

                                                   FOR THE COURT:



                                                       \*s*-irS\£^    £2
                                                        *^fy
                                                         SlA^AiM^ Pj.^